Citation Nr: 1029068	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in part, denied service connection for 
depressive disorder.

The Veteran testified before the undersigned at a Travel Board 
hearing in January 2008.   A copy of the hearing transcript has 
been associated with the claims file.

The Board subsequently remanded the matter for additional 
development in March 2008.  That development has been completed, 
and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and fairly 
adjudicate the Veteran's claim.

The Veteran testified at his personal hearing that he was accused 
of robbery and wrongfully imprisoned for seven to eight months at 
Ft. Meade, Maryland in 1973.  He testified that he received a 
Special Court-Martial, but that the case was ultimately dismissed 
and he was subsequently given a bad conduct discharge.  The 
Veteran contends that he became depressed and turned to drugs and 
alcohol after service because he was mistreated, falsely accused 
of a crime and imprisoned, and then wrongfully discharged from 
service.

The Board previously remanded this case in order to obtain a more 
complete record of the Veteran's personnel files.  Those records 
were obtained and associated with the claims file.  There is no 
indication in the records that the Veteran was charged with 
robbery or imprisoned for a period of seven or eight months.  
However, the record does reflect that the Veteran's Special Court 
Martial, based on four counts of being AWOL, was dismissed for 
failure to prosecute.  Afterwards, the Veteran received another 
Article 15 for fighting and went AWOL again.  Upon his return, he 
was confined to the stockade for an unknown period, and given a 
Bad Conduct discharge under Chapter 10 and separated from the 
service.  In June 1977, the Discharge Review Board (DRB) 
determined that the Veteran was improperly separated from the 
service.  In its decision, the DRB found that the disciplinary 
offenses committed by the Veteran during service were partly 
caused by severe personal problems.

VA treatment records show ongoing treatment for depressive 
disorder.  An undated letter from the Veteran's social worker 
indicated that the Veteran had emotional issues related to his 
time in service, but she does not provide a diagnosis or comment 
as to etiology.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In light of the evidence, however, the Veteran should be afforded 
the appropriate VA examination to determine whether he has 
depressive disorder or other psychiatric disorder attributable to 
his time in service.  McLendon; see also 38 C.F.R. § 
3.159(c)(4)(I) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran has 
an acquired psychiatric disorder related to 
his time in service.  The claims file, 
including the Veteran's service personnel 
records and hearing testimony, should be 
reviewed by the examiner prior to 
examination.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran has 
an acquired psychiatric disorder related to 
service.  

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disabilities at 
issue or because of some other reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


